DETAILED ACTION
	In Election filed on 09/30/2020 Claims 1- 15 are pending. Claims 5- 8 are withdrawn based on restriction requirement. Claims 1- 4 and 9- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2017, 03/15/2018, 08/13/2018, and 10/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claims 5- 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2020.
Applicant’s election without traverse of claims 1- 4 and 9- 15 in the reply filed on 09/30/2020 is acknowledged.

Claim Interpretation
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Claim limitations which are directed to the controller are given patentable weight to the extent which effects the structure of the claimed apparatus. For example, if a prior art controller is capable of performing the claimed limitations without further programming, then the prior art controller reads on the claimed controller.

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Claim limitations directed to the powdery materials and the biologically originated foreign matter are given patentable weight to the extent which they effect the structure of the claimed apparatus. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "just above" in claims 3- 4 and 14 is a relative term which renders the claim indefinite.  The term "just above" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 is rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by USP 5309773 (“Tokoyama”).
	Regarding claim 1, Tokoyama teaches a powdery-material feeding device (Fig. 1) configured to feed a powdery material to a compression-molding machine configured to obtain a molded product by filling a die bore with the powdery material and to compress the powdery material with punches (Col. 2 lines 51- Col. 3 line 10 and Fig. 1 teach a powder material inspection and feeding device which is capable of feeding powder to the claimed compression molding machine), the powdery-material feeding device comprising:
	A detector (4) configured to detect a biologically originated foreign matter mixedly contained in the powdery material to be fed to the compression molding machine (Col. 2 lines 67- Col. 3 line 3 teach a foreign particle inspection device that photo-senses the powder granules on the rotary table 1 to determine the size and number of the foreign particles contained in the powder granules; Col. 4 lines 3- 11 and Col. 6 lines 3- 16 teaches the foreign particle inspection device 4 having a camera 41 and two stroboscope lights 42a, 42b. The Examiner submits that the stroboscopes are capable of detecting biological foreign particles); and 
	A controller configured to control to remove the powdery material mixedly containing the biologically originated foreign matter detected by the detector to avoid feeding of the powdery material mixedly containing the biologically originated foreign matter to the compression molding machine, or to control to stop feeding of the powdery material to the compression molding machine (Col. 3 lines 3- 8, Col. 5 lines 12- 20, Col. 6 lines 17- 28 teach sucking out the foreign particles with the sample using ejector 50 of foreign particle remover 5; Col. 5 lines 25- 29 teaches a computer which controls the function of the entire device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, and 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0184435 A1 (“Hinzpeter”) in view of USP 5309773 (“Tokoyama”).
Regarding claim 1, Hinzpeter teaches a powdery material feeding device (Figs. 1- 2 and Abstract) configured to feed a powdery material to a compression-molding machine (14, 16, 18, 20) configured to obtain a molded product by filling a die bore (16) with a powdery material and to compress the powdery material with punches (18, 20) (Abstract, Fig. 1, and [0015]), the powdery material feeding device (28) comprising:
a detector (50) configured to detect a property of the powdery material to be fed to the compression molding machine (14 to 20 in Fig. 2); and
a controller configured to control to control to stop the feeding of the powdery material to the compression molding machine ([0009- 0010] teach performing statistical calculations based on the measurements from sensors and stopping the tablet press if a limit range is exceeded).
Hinzpeter does not explicitly teach the powdery material feeding device comprising: a detector configured to detect a biologically originated foreign matter mixedly contained in the powdery material to be fed to the compression molding machine.
Tokoyama teaches a powdery-material feeding device configured to feed the powdery material to the compression-molding machine (Col. 2 lines 51- Col. 3 line 10 and Fig. 1 teach a powder material inspection and feeding device which is capable of feeding powder to the claimed compression molding machine), the powdery-material feeding device comprising: a detector configured to detect a biologically-originated foreign matter mixedly contained in the powdery material to be fed to the compression-molding machine (Col. 2 lines 67- Col. 3 line 3 teach a foreign particle inspection device that photo-senses the powder granules on the rotary table 1 to determine the size and number of the foreign particles contained in the powder granules; Col. 4 lines 3- 11 and Col. 6 lines 3- 16 teaches the foreign particle inspection device 4 having a camera 41 and two stroboscope lights 42a, 42b. The Examiner submits that the stroboscopes are capable of detecting biological foreign particles); and a controller configured to control to remove the powdery material mixedly containing the biologically-originated foreign matter detected by the detector to avoid feeding of the powdery material mixedly containing the biologically-originated foreign matter to the compression-molding machine (Col. 3 lines 3- 8, Col. 5 lines 12- 20, Col. 6 lines 17- 28 teach sucking out the foreign particles with the sample using ejector 50 of foreign particle remover 5; Col. 5 lines 25- 29 teaches a computer which controls the function of the entire device).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the powdery material feeding system of Hinzpeter to incorporate the foreign matter powdery material device taught in Tokoyama motivated by improving the quality of the formed product in a relatively short period of time (based on Tokoyama Col. 1 lines 32- 42; see also Hinzpeter – [0003]).

Regarding claim 3, Hinzpeter teaches the compression molding machine (Fig. 2) comprises a rotary compression-molding machine [0015] and is further configured to rotate a turret including a table (14) including a die bore (16), and punch retaining portions (18, 20) vertically slidably retaining punches disposed above and below the die bore, along with the [0015] and Fig. 2); and the controller controls to adjust a rotational speed of the turret and the punches of the rotary compression-molding machine to allow the powdery material in a feed pipe, directly connected to the filling device and configured to feed the powdery material toward the filling device or in the filling device, to have an upper surface level kept within a constant target range ([0009- 0010] teach the results of the measurements being provided to a computer utilizing the date to regulate the tablet press, where deviations of quality data from set points can be used to, for example, carry out optimizations of machine setting parameters such as the speed of the rotor and/or speed of the charging system and/or charging depth and/or height of tablets lands and/or measure of immersion depth).

Regarding claim 9, Hinzpeter teaches a powdery material feeding system (Figs. 1- 2 and Abstract), comprising:
a compression-molding machine (14, 16, 18, 20) configured to obtain a molded product by filling a die bore (16) with a powdery material and to compress the powdery material with punches (18, 20) (Abstract, Fig. 1, and [0015]); and 
a powdery material feeding device (28) configured to feed the powdery material to the compression molding machine (Fig. 2 and [0015] teach a feed hopper 28 which supplies powdered material 30 to a filling shoe 32), the powdery material feeding device comprising:
	a detector (50) configured to detect a property of the powdery material to be fed to the compression molding machine (14 to 20 in Fig. 2); and
	a controller configured to control to control to stop the feeding of the powdery material to the compression molding machine ([0009- 0010] teach performing statistical calculations based on the measurements from sensors and stopping the tablet press if a limit range is exceeded).
Hinzpeter does not explicitly teach the powdery material feeding device comprising: a detector configured to detect a biologically originated foreign matter mixedly contained in the powdery material to be fed to the compression molding machine.
Tokoyama teaches a powdery material feeding system (Col. 2 lines 51- Col. 3 line 10 and Fig. 1 teach a powder material inspection and feeding device which is capable of feeding powder to the claimed compression molding machine), comprising: a powdery-material feeding device configured to feed the powdery material to the compression-molding machine (Col. 2 lines 51- Col. 3 line 10 and Fig. 1 teach a powder material inspection and feeding device which is capable of feeding powder to the claimed compression molding machine), the powdery-material feeding device comprising: a detector configured to detect a biologically-originated foreign matter mixedly contained in the powdery material to be fed to the compression-molding machine (Col. 2 lines 67- Col. 3 line 3 teach a foreign particle inspection device that photo-senses the powder granules on the rotary table 1 to determine the size and number of the foreign particles contained in the powder granules; Col. 4 lines 3- 11 and Col. 6 lines 3- 16 teaches the foreign particle inspection device 4 having a camera 41 and two stroboscope lights 42a, 42b. The Examiner submits that the stroboscopes are capable of detecting biological foreign particles); and a controller configured to control to remove the powdery material mixedly containing the biologically-originated foreign matter detected by the detector to avoid feeding of the powdery material mixedly containing the biologically-originated foreign matter to the compression-molding machine (Col. 3 lines 3- 8, Col. 5 lines 12- 20, Col. 6 lines 17- 28 teach sucking out the foreign particles with the sample using ejector 50 of foreign particle remover 5; Col. 5 lines 25- 29 teaches a computer which controls the function of the entire device).


	Regarding claim 14, Hinzpeter teaches the compression molding machine (Fig. 2) comprises a rotary compression-molding machine [0015] and is further configured to rotate a turret including a table (14) including a die bore (16), and punch retaining portions (18, 20) vertically slidably retaining punches disposed above and below the die bore, along with the punches, and to fill the die bore with the powdery material from a filling device disposed just above the table, to compress the powdery material filled in the die bore with the punches, and to obtain the molded product ([0015] and Fig. 2).

	Regarding claim 15, Hinzpeter teaches the controller controls to adjust a rotational speed of the turret and the punches of the rotary compression-molding machine to allow the powdery material in a feed pipe, directly connected to the filling device and configured to feed the powdery material toward the filling device or in the filling device, to have an upper surface level kept within a constant target range ([0009- 0010] teach the results of the measurements being provided to a computer utilizing the date to regulate the tablet press, where deviations of quality data from set points can be used to, for example, carry out optimizations of machine setting parameters such as the speed of the rotor and/or speed of the charging system and/or charging depth and/or height of tablets lands and/or measure of immersion depth).

s 2, 4, 10- 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0184435 A1 (“Hinzpeter”) and USP 5309773 (“Tokoyama”), as applied to claims 1 and 9, further in view of US 2016/0243781 A1 (“Vandenbroucke”).
	Regarding claim 2, Hinzpeter teaches when a property of the mixed materials detected by a detector is out of a predetermined range, the controller controls to stop the feeding of the mixed powdery materials to the compression molding machine [0009-0010].
Hinzpeter does not explicitly teach the powdery-material feeding device being further configured to feed the compression-molding machine with mixed powdery materials containing at least two types of powdery materials, the powdery-material feeding device further comprising: another detector configured to measure a mixing degree of the mixed powdery materials to be fed to the compression-molding machine, wherein, when the mixing degree of the mixed powdery materials detected by said another detector is out of a predetermined range, the controller controls to remove the mixed powdery materials to avoid the feeding to the compression-molding machine, or controls to stop the feeding of the mixed powdery materials to the compression-molding machine.
Vandenbroucke teaches the powdery material feeding device being further configured to feed the compression molding machine with mixed powdery materials containing at least two types of powdery materials (Figs. 1- 3 and [0025, 0031, 0037]), the powdery-material feeding device further comprising: another detector (50, 150) configured to measure a mixing degree of the mixed powdery materials to be fed to the compression-molding machine ([0034] teaches a PAT sensor above the tablet press feeder 67 to verify uniformity of the blend).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Hinzpeter to incorporate the two-powder feeding system and additional sensor as taught by Vandenbroucke motivated by creating a wider array of tablet products, including tablets having at least two ingredients containing particles with a significant Vandenbroucke – [0001]) and ensuring the blend is adequately uniform before tableting the blend (See Vandenbroucke – [0034]). 
The Examiner notes that one of ordinary skill in the art would have found it obvious to stop feeding the mixed powder when a quality criteria is outside a limit range (as taught in Hinzpeter), wherein quality criteria is a blend uniformity based on the PAT sensor (as taught by Vandenbroucke). Specifically, one of ordinary skill in the art would have found this modification obvious motivated by limiting wastefulness and ensuring formed products are of the desired quality levels.

Regarding claim 4, Hinzpeter teaches the compression molding machine (Fig. 2) comprises a rotary compression-molding machine [0015] and is further configured to rotate a turret including a table (14) including a die bore (16), and punch retaining portions (18, 20) vertically slidably retaining punches disposed above and below the die bore, along with the punches, and to fill the die bore with the powdery material from a filling device disposed just above the table, to compress the powdery material filled in the die bore with the punches, and to obtain the molded product ([0015] and Fig. 2); and the controller controls to adjust a rotational speed of the turret and the punches of the rotary compression-molding machine to allow the powdery material in a feed pipe, directly connected to the filling device and configured to feed the powdery material toward the filling device or in the filling device, to have an upper surface level kept within a constant target range ([0009- 0010] teach the results of the measurements being provided to a computer utilizing the date to regulate the tablet press, where deviations of quality data from set points can be used to, for example, carry out optimizations of machine setting parameters such as the speed of the rotor and/or speed of the charging system and/or charging depth and/or height of tablets lands and/or measure of immersion depth).

Regarding claim 10, Hinzpeter does not explicitly teach the powdery material feeding device being further configured to feed the compression molding machine with mixed powdery materials containing at least two types of powdery materials.
Vandenbroucke teaches the powdery material feeding device being further configured to feed the compression molding machine with mixed powdery materials containing at least two types of powdery materials (Figs. 1- 3 and [0025, 0031, 0037]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Hinzpeter to incorporate the two-powder feeding system as taught by Vandenbroucke motivated by reasons set forth in claim 2.

	Regarding claim 11, Hinzpeter does not explicitly teach the powder material feeding device further comprising: another detector configured to measure a mixing degree of the mixed powdery materials to be fed to the compression molding machine.
	Vandenbroucke teaches the powdery-material feeding device further comprising: another detector (50, 150) configured to measure a mixing degree of the mixed powdery materials to be fed to the compression-molding machine ([0034] teaches a PAT sensor above the tablet press feeder 67 to verify uniformity of the blend).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Hinzpeter to incorporate the additional sensor as taught Vandenbroucke motivated by reasons set forth in claim 2.

	Regarding claim 13, Hinzpeter teaches when a property of the mixed materials detected by a detector is out of a predetermined range, the controller controls to stop the feeding of the mixed powdery materials to the compression molding machine [0009-0010].

Vandenbroucke teaches detecting the mixing degree of the mixed powdery materials to verify the uniformity of the blend [0034].
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Hinzpeter to incorporate the additional sensor as taught Vandenbroucke motivated by reasons set forth in claim 2. One of ordinary skill in the art would have found it obvious to stop feeding the mixed powder when a quality criteria is outside a limit range (as taught in Hinzpeter), wherein quality criteria is a blend uniformity based on the PAT sensor (as taught by Vandenbroucke). Specifically, one of ordinary skill in the art would have found this obvious motivated by limiting wastefulness and ensuring formed products are of the desired quality levels.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0184435 A1 (“Hinzpeter”), USP 5309773 (“Tokoyama”), and US 2016/0243781 A1 (“Vandenbroucke”), as applied to claims 1 and 9- 11, further in view of US 2010/0180552 A1 (“Katada”).
	Regarding claim 12, Hinzpeter does not explicitly teach when the mixing degree of the mixed powdery materials detected by said another detector is out of a predetermined range, the controller controls to remove the mixed powdery materials to avoid the feeding to the compression-molding machine.
Vandenbroucke teaches detecting the mixing degree of the mixed powdery materials to verify the uniformity of the blend [0034].

	Katada teaches when an optical sensor detects an anomaly, the control system automatically ejects the product effected by the anomaly [0062].
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Hinzpeter in view of Vandenbroucke to incorporate a controller which removes material upon detection that the material is outside of a set-point range as taught by Katada motivated by reducing the amount of poor quality products produced and preventing contamination of batches of quality contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744